UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1289


CHRISTINA D. PERRY-BEY,

                  Plaintiff – Appellant,

             v.

CITY OF NORFOLK, VIRGINIA,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:08-cv-00100-MSD-JEB)


Submitted:    September 17, 2009            Decided:   October 14, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christina D. Perry-Bey, Appellant Pro Se.    Paul Wilbur Jacobs,
II, CHRISTIAN & BARTON, LLP, Richmond, Virginia, Melvin Wayne
Ringer, CITY ATTORNEY’S OFFICE, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Christina D. Perry-Bey seeks to appeal the district

court’s order dismissing her complaint without prejudice.                         This

court    may    exercise      jurisdiction       only   over    final       orders,   28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                           The order

Perry-Bey      seeks     to   appeal   is   neither      a    final    order    nor   an

appealable interlocutory or collateral order.                        See Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066 (4th

Cir. 1993).        Accordingly, we dismiss the appeal for lack of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the     court    and   argument        would   not    aid    the   decisional

process.



                                                                             DISMISSED




                                            2